Judgment, Supreme Court, New York County (Renee A. White, J.), rendered August 3, 2004, convicting defendant, after a jury trial, of attempted burglary in the second degree (five counts), and possession of burglar’s tools, and sentencing him, as a persistent violent felony offender, to an aggregate term of 16 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). Concur—Andrias, J.P., Saxe, Nardelli, Catterson and Malone, JJ.